EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 23, last line, “thereof;” has been substituted by --thereof.--.
In claim 27, line 3, “(PTU.” has been substituted by --(PTU).--.

Reasons for Allowance
Claims 23 and 25-36 are allowed.
The following is an examiner’s statement of reasons for allowance: Qian (US 2006/0189728) discloses the Baste paste contains 21.35 parts UDMA and 0.59 parts PTU (1-(2-pyridyl)-2-thiourea [0056]) [Ex. 4; 0070], and the Catalyst paste contains 5.56 parts BisGMA, 0.063 parts TMBHPO (1,1,3,3-tetramethylbutyl hydroperoxide [0059]) and 0.63 parts CHPO (cumene hydroperoxide [0046]) [Ex. 4; 0070].  Utterodt et al. (US 2007/0040151) discloses dental compositions containing a hydroperoxide, a thiourea and a copper accelerator [abstract], such as copper acetylacetonate (Cu(acac)2) [0644, 0657-0659], wherein the copper compound is present with the thiourea derivative in the second component [0019].  There would be no motivation to include the copper accelerator (ex. Cu(acac)2) in the catalyst paste of Qian (US ‘728) containing the hydroperoxides, as Utterodt et al. (US ‘151) discloses the copper compound is present with the thiourea derivative [0019].
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer
The terminal disclaimer filed on 2/28/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,751,263 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767